SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

366
CAF 16-00454
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF JASON L. ROHR,
PETITIONER-RESPONDENT,

                    V                                MEMORANDUM AND ORDER

BARBARA L. YOUNG, RESPONDENT-APPELLANT,
AND AIMEE ROHR, RESPONDENT-RESPONDENT.


PALOMA A. CAPANNA, WEBSTER, FOR RESPONDENT-APPELLANT.

CONBOY, MCKAY, BACHMAN & KENDALL, LLP, WATERTOWN (MATTHEW J. PORTER OF
COUNSEL), FOR PETITIONER-RESPONDENT.

LISA WELDON, ATTORNEY FOR THE CHILDREN, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County
(Eugene J. Langone, Jr., J.), entered March 18, 2016 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, directed that respondent Barbara L. Young shall have
supervised visitation with the subject children one Saturday per month
for two hours.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent-appellant grandmother appeals from an
order that, inter alia, modified a prior order entered on consent by
changing the grandmother’s one-hour biweekly supervised therapeutic
visitation with the two teenaged children to one supervised two-hour
visit per month in a public place. Family Court denied petitioner
father’s petition insofar as it requested that the visitation be
terminated. We reject the grandmother’s contention that the father
failed to establish that there was a sufficient change in
circumstances to warrant consideration of the best interests of the
children. The 15-year-old child testified that she did not wish to
visit with her grandmother and, although “ ‘not dispositive, the
express wishes of older and more mature children can support the
finding of a change in circumstances’ ” (Matter of Rulinsky v West,
107 AD3d 1507, 1508). Furthermore, the Court Attorney Referee was
entitled to credit the testimony of the father and the child that the
children had difficulty completing homework on the days that both
extracurricular activities and the therapeutic visits were scheduled
(see generally Matter of Jones v Laird, 119 AD3d 1434, 1434-1435, lv
denied 24 NY3d 908). Contrary to the grandmother’s contention, the
                                 -2-                           366
                                                         CAF 16-00454

determination of the court that it was in the best interests of the
children to modify the visitation schedule has a sound and substantial
basis in the record (see Matter of Stilson v Stilson, 93 AD3d 1222,
1223), and we note in any event that the “modified schedule has no
meaningful adverse impact on the [grandmother’s] interests” (Gardner v
Korthals, 130 AD3d 1468, 1469).




Entered:   March 24, 2017                      Frances E. Cafarell
                                               Clerk of the Court